DETAILED ACTION
This action is in response to the claims filed 29 November 2018 for application 16/204,770 filed 29 November 2018.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
¶0068, lines 1-12 – the sentence In some embodiments, equation 402 ... an updated model gradient weight has an open parenthesis [line 10] with no corresponding closing parenthesis
Appropriate correction is required.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 11, 1100
Fig. 12, 1200
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... identifies one or more compressed gradient weights ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the 
The limitation of ... computes a second concatenated compressed gradient weight based on the one or more compressed gradient weights ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computes" in the context of this claim encompasses the user simply calculating concatenated compressed gradient weights based on the acquired compressed gradient weights. As part of this mental process, the claim limitation provides additional information regarding the second concatenated compressed gradient weights. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component and a learning entity of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the pointer component identifies the one or more compressed gradient weights based on a first timestamp corresponding to the first concatenated compressed gradient weight and one or more second timestamps corresponding respectively to the one or more compressed gradient weights. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding identification of the one or more compressed gradient weights, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, a learning entity of a machine learning system and additional information regarding identification of the one or more compressed gradient weights amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not 

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... computes the first concatenated compressed gradient weight based on one or more second compressed gradient weights of respective learning entities of the machine learning system, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computes" in the context of this claim encompasses the user simply calculating concatenated compressed gradient weights based on acquired compressed gradient weights.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entities of a machine learning system. These additional elements 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component and learning entities of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... transmits to the respective learning entities of the machine learning system at least one of: a size corresponding respectively to the one or more second compressed gradient weights; or the first concatenated compressed gradient weight, as drafted, is a process that, under its broadest reasonable interpretation, covers the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entities of a machine learning system, a transmit component. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entities of a machine learning system and a transmit component amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception 

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... transmits to the learning entity at least one of: the one or more compressed gradient weights; or the second concatenated compressed gradient weight; or the first concatenated compressed gradient weight, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "transmits" in the context of this claim encompasses simply sending data. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entity of a machine learning system, a transmit component. These additional elements are recited at a high-level of generality (i.e., as generic computer components 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, a learning entity of a machine learning system and a transmit component amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the machine learning system comprises at least one of: an asynchronous machine learning system; or an asynchronous stochastic gradient descent system. If a claim limitation, under its 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the machine learning system, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, a learning entity of a machine learning system and additional information regarding the machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an 

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... updates the weight of the learning entity based on at least one of: the one or more compressed gradient weights; the second concatenated compressed gradient weight; or a windowed concatenated compressed gradient weight having only the one or more compressed gradient weights, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "updates" in the context of this claim encompasses the user simply modifying weight values. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component, learning entity of a machine learning system. These additional elements are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a pointer component, a compression component and a learning entity of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of identifying ... one or more compressed gradient weights ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this 
The limitation of ... computing ... a second concatenated compressed gradient weight based on the one or more compressed gradient weights ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses the user simply calculating concatenated compressed gradient weights based on the acquired compressed gradient weights. As part of this mental process, the claim limitation provides additional information regarding the second concatenated compressed gradient weights. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer implemented, a system operatively coupled to a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer implemented, a system operatively coupled to a processor, and a learning entity of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 9 is applicable here since claim 10 carries out the system of claim 9 but for the recitation of additional element(s) of wherein the identifying comprises, identifying ... the one or more compressed gradient weights based on a first timestamp corresponding to the first concatenated compressed gradient weight and one or more second timestamps corresponding respectively to the one or more compressed gradient weights. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites computer implemented, a system operatively coupled to a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding identification of the one or more compressed gradient weights, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer implemented, a system operatively coupled to a processor, a learning entity of a machine learning system and additional information regarding identification of the one or more compressed gradient weights amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of computing ... the first concatenated compressed gradient weight based on one or more second compressed gradient weights of respective learning entities of the machine learning system, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses the user simply calculating concatenated compressed gradient weights based on acquired compressed gradient weights.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer implemented, a system operatively coupled to a processor, learning entities of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the 

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of transmitting ... to the respective learning entities of the machine learning system at least one of: a size corresponding respectively to the one or more second compressed gradient weights; or the first concatenated compressed gradient weight, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "transmitting" in the context of this claim encompasses simply sending data. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer implemented, a system operatively coupled to a processor, learning entities of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer implemented, a system operatively coupled to a processor, and learning entities of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of transmitting ... to the learning entity at least one of: the one or more compressed gradient weights; or the second concatenated compressed gradient weight, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer implemented, a system operatively coupled to a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer implemented, a system operatively coupled to a processor, and a learning entity of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating a gradient weight compression process.
The limitation of identify ... one or more compressed gradient weights ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identify" in the context of this claim encompasses the user simply finding, picking out and/or acquiring compressed gradient weights. As part of this mental process, the claim limitation provides additional information regarding the compressed gradient weights. This merely provides more descriptive information about the data.
The limitation of compute ... a second concatenated compressed gradient weight based on the one or more compressed gradient weights ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "compute" in the context of this claim encompasses the user simply calculating concatenated compressed gradient weights based on the acquired compressed gradient weights. As part of this mental process, the claim limitation provides additional information regarding the second concatenated compressed gradient weights. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, and a learning entity of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating a gradient weight compression process. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 16 carries out the system of claim 15 but for the recitation of additional element(s) of wherein the program instructions are further executable by the processor to cause the processor to: identify ... the one or more compressed gradient weights based on a first timestamp corresponding to the first concatenated compressed gradient weight and one or more second timestamps corresponding respectively to the one or more compressed gradient weights. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding identification of the one or more compressed gradient weights, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the 

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating a gradient weight compression process.
The limitation of compute ... the first concatenated compressed gradient weight based on one or more second compressed gradient weights of respective learning entities of the machine learning system, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "compute" in the context of this claim encompasses the user simply calculating concatenated compressed gradient weights based on acquired compressed gradient weights.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, learning entities of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, and learning entities of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating a gradient weight compression process.
The limitation of transmit ... to the respective learning entities of the machine learning system at least one of: a size corresponding respectively to the one or more second compressed gradient weights; or the first concatenated compressed gradient weight, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "transmit" in the context of this claim encompasses simply sending data. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, learning entities of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, and learning entities of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating a gradient weight compression process.
The limitation of compute ... a windowed concatenated compressed gradient weight ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "compute" in the context of this claim encompasses the user simply calculating a concatenated compressed gradient weight. As part of this mental process, the claim limitation provides additional 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating a gradient weight compression process.
The limitation of transmit ... to the learning entity at least one of: the one or more compressed gradient weights; or the second concatenated compressed gradient weight, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "transmit" in the context of this claim encompasses simply sending data. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, a learning entity of a machine learning system. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, and a learning entity of a machine learning system amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (TernGrad: Ternary Gradients to Reduce Communication in Distributed Deep Learning, hereinafter referred to as "Wen").

Regarding claim 1, Wen teaches a system, comprising: 
a memory that stores computer executable components (Wen, Appendix B – teaches CPU/GPU based deep learning systems with distributed TensorFlow on a cluster of 4 machines, each of which had 4 GTX 1080 GPUs); and 
a processor that executes the computer executable components stored in the memory (Wen, Appendix B – teaches CPU/GPU based deep learning systems with distributed TensorFlow on a cluster of 4 machines, each of which had 4 GTX 1080 GPUs), wherein the computer executable components comprise: 
a pointer component that identifies one or more compressed gradient weights not present in a first concatenated compressed gradient weight (Wen, section 3.1 – teaches that at iteration t, each worker computers local gradients, ternarizes [compresses] the gradients, and sends them to the parameter server [ternarized local gradients interpreted as one or more compressed gradient weights], where the parameter server averages the gradients from all the workers and sends the averaged gradients back to the workers; see also Wen, Figure 1, Algorithm 1 [Because the local gradients are calculated during iteration t, they are not present in the previously calculated averaged gradients at t-1 (first concatenated compressed gradient weights)]); and 
a compression component that computes a second concatenated compressed gradient weight based on the one or more compressed gradient weights to update a weight of a learning entity of a machine learning system (Wen, section 3.1 – teaches that at iteration t, each worker computers local ternarized gradients [compressed gradient weights] and sends them to the parameter server, where the parameter server averages [concatenates] the gradients from all the workers and sends the averaged gradients [second concatenated compressed gradient weight] back to the workers to update the workers [learning entities]; see also Wen, Figure 1, Algorithm 1 [As discussed in the specification, a concatenated compressed gradient weight is 

Regarding claim 3, Wen teaches all of the limitations of the system of claim 1 as noted above. Wen further teaches wherein the compression component computes the first concatenated compressed gradient weight based on one or more second compressed gradient weights of respective learning entities of the machine learning system (Wen, section 3.1 – teaches that at iteration t, each worker computers local gradients and sends them to the parameter server, where the parameter server averages the gradients from all the workers and sends the averaged gradients back to the workers; see also Wen, Figure 1, Algorithm 1 [Because this happens at each iteration, the averaged gradients at t-1 (first concatenated compressed gradient weight) was based on local gradients at t-1 (second compressed gradient weights)]).

Regarding claim 4, Wen teaches all of the limitations of the system of claim 3 as noted above. Wen further teaches a transmit component that transmits to the respective learning entities of the machine learning system at least one of: 
a size corresponding respectively to the one or more second compressed gradient weights; or 
the first concatenated compressed gradient weight (Wen, section 3.1 – teaches that at iteration t, each worker computers local gradients and sends them to the parameter server, where the parameter server averages the gradients from all the workers and sends the averaged gradients back to the workers; see also Wen, Figure 1, Algorithm 1 [Because this happens at each iteration, the averaged gradients at t-1 (first concatenated compressed gradient weight) was based on local gradients at t-1 (second compressed gradient weights) and sent to the workers]).

Regarding claim 5, Wen teaches all of the limitations of the system of claim 1 as noted above. Wen further teaches wherein the second concatenated compressed gradient weight comprises a windowed concatenated compressed gradient weight having only the one or more compressed gradient weights (Wen, section 3.1 – teaches calculating average gradients for the iteration [second concatenated compressed gradient weight] using the only the local gradients for each learner for that particular iteration [only the one or more compressed gradient weights]), thereby facilitating at least one of: 
improved processing efficiency associated with the processor (Wen, section 5 – teaches improved processing efficiency); or 
reduced storage consumption associated with the memory.

Regarding claim 6, Wen teaches all of the limitations of the system of claim 1 as noted above. Wen further teaches a transmit component that transmits to the learning entity at least one of: 
the one or more compressed gradient weights; or 
the second concatenated compressed gradient weight (Wen, section 3.1 – teaches transmitting the averaged gradients for iteration t [second concatenated compressed gradient weight] to the workers for update).

Regarding claim 8, Wen teaches all of the limitations of the system of claim 1 as noted above. Wen further teaches wherein the learning entity updates the weight of the learning entity based on at least one of: 
the one or more compressed gradient weights; 
the second concatenated compressed gradient weight (Wen, section 3.1 – teaches transmitting the averaged gradients for iteration t [second concatenated compressed gradient weight] to the workers for update); or 
a windowed concatenated compressed gradient weight having only the one or more compressed gradient weights.

Regarding claim 9, it is the computer-implemented method embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. 

Regarding claim 11, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Wen for the reasons set forth in the rejection of claim 3.

Regarding claim 12, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Wen for the reasons set forth in the rejection of claim 4.

Regarding claim 13, Wen teaches all of the limitations of the method of claim 9 as noted above. Wen further teaches wherein the computing comprises, computing, by the system, a windowed concatenated compressed gradient weight having only the one or more compressed gradient weights (Wen, section 3.1 – teaches calculating average gradients for the iteration [second concatenated compressed gradient weight] using the only the local gradients for each learner for that particular iteration [only the one or more compressed gradient weights]), thereby facilitating improved processing efficiency associated with the processor (Wen, section 5 – teaches improved processing efficiency).

Regarding claim 14, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Wen for the reasons set forth in the rejection of claim 6.

Regarding claim 15, it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Wen further teaches the following additional limitations:
a computer program product facilitating a gradient weight compression process (Wen, section 3.1 – teaches ternary compression of gradients), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Wen, Appendix B – teaches CPU/GPU based deep learning systems with distributed TensorFlow on a cluster of 4 machines, each of which had 4 GTX 1080 GPUs) ...

Regarding claim 17, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Wen for the reasons set forth in the rejection of claim 3.

Regarding claim 18, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Wen for the reasons set forth in the rejection of claim 4.

Regarding claim 19, Wen teaches all of the limitations of the computer program product of claim 15 as noted above. Wen further teaches compute, by the processor, a windowed concatenated compressed gradient weight having only the one or more compressed gradient weights
Regarding claim 20, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Wen for the reasons set forth in the rejection of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (TernGrad: Ternary Gradients to Reduce Communication in Distributed Deep Learning, hereinafter referred to as "Wen") in view of Zhang et al. (Staleness-aware Async-SGD for Distributed Deep Learning, hereinafter referred to as "Zhang").

Regarding claim 2, Wen teaches all of the limitations of the system of claim 1 as noted above. However, Wen does not explicitly teach wherein the pointer component identifies the one or more 
Zhang teaches wherein the pointer component identifies the one or more compressed gradient weights based on a first timestamp corresponding to the first concatenated compressed gradient weight and one or more second timestamps corresponding respectively to the one or more compressed gradient weights (Zhang, section 2.4 – teaches that the weights are updated when it has received a given number, e.g., 30 in the reference, of gradients from any of the learners [This demonstrates that the system has to have a timestamp of the last update (first timestamp) and a timestamp of the incoming gradients (second timestamps) to make sure the new gradients are identified after the last update. Further, while Zhang sends updated weights back to the learners, it would be obvious to a person having ordinary skill, especially in light of Wen, that the gradients could be sent to the learners.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wen with the teachings of Zhang in order to accelerate training of large-scale deep networks in a distributed environment compared to SSGD and conventional ASGD algorithms in the field of distributed deep learning (Zhang, Abstract - "Deep neural networks have been shown to achieve state-of-the-art performance in several machine learning tasks. Stochastic Gradient Descent (SGD) is the preferred optimization algorithm for training these networks and asynchronous SGD (ASGD) has been widely adopted for accelerating the training of large-scale deep networks in a distributed computing environment. However, in practice it is quite challenging to tune the training hyperparameters (such as learning rate) when using ASGD so as achieve convergence and linear speedup, since the stability of the optimization algorithm is strongly influenced by the asynchronous nature of parameter updates. In this paper, we propose a variant of the ASGD algorithm in which the 

Regarding claim 7, Wen teaches all of the limitations of the system of claim 1 as noted above. While Wen states that TernGrad can be integrated with Asynchronous SGD, Wen does not explicitly teach wherein the machine learning system comprises at least one of: an asynchronous machine learning system; or an asynchronous stochastic gradient descent system.
Zhang teaches wherein the machine learning system comprises at least one of: 
an asynchronous machine learning system; or 
an asynchronous stochastic gradient descent system (Zhang, section 2.2 – teaches implementing an asynchronous SGD).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wen with the teachings of Zhang in order to accelerate training of large-scale deep networks in a distributed environment compared to SSGD and conventional ASGD algorithms in the field of distributed deep learning (Zhang, Abstract - "Deep neural networks have been shown to achieve state-of-the-art performance in several machine learning tasks. Stochastic Gradient Descent (SGD) is the preferred optimization algorithm for training these networks and asynchronous SGD (ASGD) has been widely adopted for accelerating the training of large-scale deep networks in a distributed computing environment. However, in practice it is quite challenging to tune the training hyperparameters (such as learning rate) when using ASGD so as achieve convergence and linear speedup, since the stability of the optimization algorithm is strongly influenced by the asynchronous nature of parameter updates. In this paper, we propose a variant of the ASGD algorithm in which the 

Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Wen in view of Zhang for the reasons set forth in the rejection of claim 2.

Regarding claim 16, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Wen in view of Zhang for the reasons set forth in the rejection of claim 2.


Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116